


Exhibit (10x)














POTLATCH CORPORATION

MANAGEMENT DEFERRED COMPENSATION PLAN
Effective June 1, 2008
Amended and Restated as of February 14, 2014

 

--------------------------------------------------------------------------------

        

POTLATCH CORPORATION
MANAGEMENT DEFERRED COMPENSATION PLAN
Effective June 1, 2008
Amended and Restated as of February 14, 2014
1.ESTABLISHMENT AND PURPOSE
(a)    The Potlatch Corporation Management Deferred Compensation Plan was
adopted on May 16, 2008, by the Board of Directors of Potlatch Corporation to
provide an opportunity for senior management who have made the maximum elective
contributions permitted under the 401(k) Plan to elect to defer additional
compensation and to invest and accumulate such compensation on a tax-deferred
basis. The Plan was most recently restated effective May 1, 2009. This amendment
and restatement incorporates additional changes to the Plan effective
February 14, 2014.
(b)    This Plan is also intended to provide for deferral of awards under the
MPAP II for the 2008 performance period and under the AIP beginning with the
2009 performance period.
(c)    Effective as of October 1, 2008, this Plan also provides for the
administration of deferrals previously made under the MPAP II. For avoidance of
doubt, deferrals made under the Potlatch Corporation Management Performance
Award Plan, which are not subject to Section 409A, continue to be subject to the
rules of that plan and the administrative rules and regulations applicable
thereto.
(d)    The provisions of this Plan for elections to defer base salary are
effective for base salary earned on or after January 1, 2009.
(e)    The Plan is intended to constitute a deferred compensation plan, for the
benefit of a select group of management or highly compensated employees of the
Company, and, as such, to be exempt from all of the provisions of Parts 2, 3,
and 4 of Title I of ERISA. The Company intends that the existence of a trust, if
any, will not alter the characterization of the Plan as “unfunded” for purposes
of ERISA, and will not be construed to provide income to the Participants under
the Plan prior to actual payment of the vested accrued benefits hereunder.
(f)    The Plan is intended to comply with the requirements of Section 409A.
Notwithstanding any other provision of the Plan to the contrary, the Plan shall
be interpreted, operated and administered in a manner consistent with such
intentions. Notwithstanding any other provision of the Plan to the contrary, the
Committee, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
the Plan so that any payment qualifies for exemption from or complies with
Section 409A; provided, however, that the Committee makes no representations
that payments under the Plan shall be exempt from or comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to payments
under the Plan.
2.    DEFINITIONS
(a)    “Affiliate” means any other entity which would be treated as a single
employer with the Company under Section 414(b) or (c) of the Code, provided that
in applying such Sections and in accordance with the rules of Treasury
Regulations Section 1.409A-1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent.”
(b)    “AIP” means the Potlatch Corporation Annual Incentive Plan and any
successor plan thereto.

    1    

--------------------------------------------------------------------------------




(c)    “Beneficiary” means the person or persons who become entitled to receive
payment of the Participant’s Deferred Compensation Account as a result of the
death of the Participant. A Participant may designate a beneficiary under the
Plan in a form provided by the Committee.
(d)    “Benefits Committee” means the Potlatch Corporation Benefits Committee
and any successor committee thereto.
(e)    “Board” and “Board of Directors” means the board of directors of the
Company.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means the Executive Compensation and Personnel Policies
Committee of the Board.
(h)    “Company” means Potlatch Corporation, a Delaware corporation.
(i)    “Compensation” means the amount of compensation due by the Company to an
Employee for his or her services as an Employee as either (i) annual base salary
or (ii) an award under the MPAP II or AIP.
(j)    “Deferred Compensation Account” means the bookkeeping account established
pursuant to Section 6 on behalf of each Employee who elects to participate in
the Plan. Within a Participant’s Deferred Compensation Account, a Directed
Investment Account, Stock Unit Account, Holding Account, and appropriate
sub-accounts shall be maintained as are necessary for the proper administration
of a Participant’s Deferred Compensation Account. An Employee who has made a
deferral under the MPAP II shall be deemed to have elected to participate in
this Plan.
(k)    “Disabled” means an Employee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
(l)    “Dividend Equivalent” means an amount equal to the cash distribution paid
on an outstanding share of the Company’s common stock. Dividend Equivalents
shall be credited with respect to Stock Units as if each Stock Unit were an
outstanding share of the Company’s common stock, except that Dividend
Equivalents shall also be credited with respect to fractional Stock Units.
(m)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(n)    “Employee” means a full-time salaried employee of the Company or any
subsidiary thereof.
(o)    “401(k) Plan” means the Potlatch Salaried 401(k) Plan, as amended.
(p)    “Holding Account” means the bookkeeping account established pursuant to
Section 6 on behalf of an Employee who elects to have Compensation deferred
under the Plan deemed to be invested in Stock Units. Such deferrals shall be
temporarily credited to the Holding Account until the date they are converted to
Stock Units.
(q)     “MPAP II” means the Potlatch Corporation Management Performance Award
Plan II, as amended.
(r)    “Participant” means an Employee who has deferred Compensation credited to
a Deferred Compensation Account under the Plan.

2

--------------------------------------------------------------------------------




(s)    “Performance-Based Compensation” means compensation the amount of which,
or the entitlement to which, is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Organizational or individual
performance criteria are considered preestablished if established in writing by
not later than ninety (90) days after the commencement of the period of service
to which the criteria relates, provided that the outcome is substantially
uncertain at the time the criteria are established. Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid either regardless of performance, or based upon a level of performance that
is substantially certain to be met at the time the criteria is established.
Compensation may be Performance-Based Compensation where the amount will be paid
regardless of satisfaction of the performance criteria due to the Employee’s
death, disability, or a Change in Control Event (as defined in Treasury
Regulation Section 1.409A-3(i)(5)), provided that a payment made under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute performance-based compensation. For this purpose, a
disability refers to any medically determinable physical or mental impairment
resulting in the Employee’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months. Performance-Based Compensation may include
payments based upon subjective performance criteria, provided that: (i) the
subjective performance criteria are bona fide and relate to the performance of
the Employee, a group of service providers that includes the Employee, or a
business unit for which the Employee provides services (which may include the
entire organization); and (ii) the determination that any subjective performance
criteria have been met is not made by the Employee or a family member of the
Employee (as defined in Code Section 267(c)(4) applied as if the family of an
individual includes the spouse of any member of the family), or a person under
the effective control of the Employee or such a family member, and no amount of
the compensation of the person making such determination is effectively
controlled in whole or in part by the Employee or such a family member.
(t)    “Plan” means the Potlatch Corporation Management Deferred Compensation
Plan.
(u)    “Plan Year” means the 12-month period beginning January 1 and ending
December 31.
(v)    “Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.
(w)    “Separation from Service” means termination of an Employee’s service as
an Employee consistent with the requirements of Section 409A . For purposes of
the Plan, “Separation from Service” generally means termination of an Employee’s
employment as a common-law employee of the Company and each Affiliate.
(x)    “Stock Units” means the deferred portion of Compensation which is
converted into a unit denominated in shares of the Company’s common stock.
(y)    “Value” means the closing price of the Company’s common stock as reported
in the New York Stock Exchange, Inc., composite transactions reports for the
relevant date.
(z)    “Variable Fractions Method” is a distribution method for amounts payable
in installments. The amount of the first installment is determined by dividing
the Participant’s account balance by the total number of installments due. Each
subsequent annual installment is equal to the Participant’s account balance as
adjusted for earnings or losses since the last distribution date divided by a
denominator equal to the total number of installments due minus the number of
installments previously paid.
(aa)    “Year” shall mean the calendar year.



3

--------------------------------------------------------------------------------




3.    ELIGIBILITY TO MAKE DEFERRALS
(a)    Each Employee who is in a position that is eligible for awards under the
Potlatch Corporation 2014 Long-Term Incentive Plan (an “Eligible Employee”)
shall be eligible to elect to defer base salary under the Plan.
(b)    Each Eligible Employee who is eligible to receive an award under the AIP
(other than an award under an AIP Special Awards Fund) shall be eligible to
defer such award under the Plan; provided that an Employee who is required to
defer his or her award shall automatically become a Participant in this Plan.
4.    PARTICIPATION
(a)    Each Employee who is eligible to participate in the Plan pursuant to
Section 3 above shall, prior to the beginning of each Year and in accordance
with the applicable deadline established by the Committee, have the option to
make an irrevocable election to defer a percentage of his or her Compensation
earned during the following Year before the beginning of each such Year.
Compensation paid after December 31 of a Plan Year for services performed by the
Employee during the final payroll period of the calendar year and which payroll
period includes the last day of such calendar year shall be treated as earned
for services performed in the year paid.
(b)    Notwithstanding the foregoing, an Employee may make an irrevocable
election to participate during a Year with respect to Compensation earned during
that Year and subsequent to the filing of such election, provided such election
is made within thirty (30) days of the Employee’s initial eligibility to
participate in this Plan and any other nonqualified deferred compensation plans
treated as a single plan with this Plan under Section 409A. Any such initial
election shall apply only to Compensation earned for services performed after
the date of the election. If compensation is due for services performed over a
period of time which includes the period both before and the period after the
date of the election, the election will apply to an amount equal to the total
amount of the compensation paid for such performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.
(c)    Notwithstanding the preceding rules, a deferral election for an award of
Compensation under the AIP, which constitutes Performance-Based Compensation,
may be made no later than six (6) months before the end of such performance
period. This special election rule is available only if (i) the Employee
performs services for the Company or its Affiliate continuously from the later
of the beginning of the performance period or the date the performance criteria
are established through the date an election is made with respect to such
payment, (ii) the election is made before the amount of the Performance-Based
Compensation to be received becomes reasonably ascertainable or, if the
Performance-Based Compensation is a specified or calculable amount, when the
amount is substantially certain to be paid, and (iii) the performance period is
at least twelve (12) months in duration.
(d)    The Committee may also adopt such additional or alternative election
rules provided that such rules comply with the rules of Section 409A.
5.    DEFERRAL ELECTIONS
(a)    An Employee who elects to participate in the Plan with respect to annual
base salary or an award under the AIP for a Year shall file a deferral election
with respect to each type of Compensation on such form as the Committee shall
prescribe, which shall indicate:
(i)    The amount or percentage of each type of Compensation that such Employee
elects to defer pursuant to the terms of the Plan. The percentage must be in
increments of ten percent (10%) and may not exceed fifty percent (50%) in the
case of annual base salary. An election to voluntarily

4

--------------------------------------------------------------------------------




defer an award under the AIP must be in increments of ten percent (10%) and
shall be for not less than fifty percent (50%) of such award. Notwithstanding
the foregoing, an election to defer Compensation may not reduce the Employee’s
remaining compensation below the amount necessary to satisfy applicable
employment tax withholding, income tax withholding, and benefit plan
withholding. This election shall be irrevocable with respect to each type of
Compensation for that Year to which it applies after the applicable deadline for
making such election as provided in Section 4 for that Year.
(ii)    The percentage of the Compensation deferred pursuant to the election
that is to be converted into Stock Units or deemed invested in any other
investment account available under Section 7.
(b)    An Employee who elects to participate in the Plan shall have only one
form of payment election in effect for all amounts deferred under the Plan.
Subject to Section 5(c), at the time of an Employee’s initial election to defer
base salary or an award under the AIP, the Employee shall file an election and
shall indicate whether the deferred Compensation shall be paid in a lump sum or
paid in annual installments over a period of fifteen (15) or fewer years. For
purposes of the Plan, installment payments shall be treated as a single
distribution for purposes of Section 409A. Deferred Compensation shall be
distributed in a single lump sum payment unless the Employee elects otherwise.
(c)    An Employee’s election as to the time and form of payment of deferred
Compensation shall be irrevocable and binding on all deferred Compensation under
the Plan. For avoidance of doubt it is intended that a Participant shall have
only one method of payment in effect.
(d)    For purposes of determining the payment election in effect for a
Participant with existing deferrals under this Plan prior to May 1, 2009 or
under the MPAP II, the payment election in effect as of April 30, 2009 shall
remain in effect for all existing and future deferrals under the Plan.
6.    ESTABLISHMENT OF DEFERRED ACCOUNTS
(a)    For each Employee who has deferred compensation under the AIP or who has
elected to defer base salary, the Company shall establish a Deferred
Compensation Account to which shall be credited an amount equal to that portion
of the Compensation which would have been payable currently to the Employee but
for the terms of the deferral election.
(b)    Any amount of base salary or AIP award that is deferred under this Plan
and with respect to which the Employee has elected to allocate to Stock Units
shall be accumulated in the Holding Account. The balance of the Holding Account
shall be converted into full and fractional Stock Units and transferred to a
Stock Unit Account on a quarterly basis as of the last trading day of each
calendar quarter by dividing the balance of the Holding Account by the Value of
the Company’s common stock on such crediting date.
(c)    Amounts credited to a Participant’s Deferred Compensation Account shall
be fully vested at all times.
7.    TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD
(a)    Directed Investment Account. The balance of each Participant’s Directed
Investment Account shall be adjusted, for earnings and losses commencing with
the date as of which any amount is credited to the Directed Investment Account.
Such earnings or losses during the deferral period for amounts credited to a
Participant’s Directed Investment Account shall be computed by reference to the
rate of return on one or more of the investment alternatives that are available
under the 401(k) Plan and which are designated by the Committee as available
under this Plan, which shall include a stable value fixed income fund (the
“Stable Value Fund”). Each participating Employee may select (in ten percent

5

--------------------------------------------------------------------------------




(10%) increments) which investment alternative(s) will be used for this purpose
with respect to his or her deferred Compensation, and the alternative(s)
selected need not be the same as the Employee has selected under the 401(k)
Plan, but any such selection will apply only prospectively. The Committee shall
determine how frequently such selections may be changed.
(b)    Stock Unit Account. Amounts deemed invested in the Stock Unit Account may
not be transferred to any other investment and must remain in the Stock Unit
Account until distributed to the Participant. On each dividend payment date,
Dividend Equivalents shall be credited to each full and fractional Stock Unit to
the extent such Stock Unit was in the Participant’s Stock Unit Account on the
dividend record date immediately preceding the applicable dividend payment date.
As of the dividend payment date, the value of such Dividend Equivalents shall be
credited to the Participant’s Directed Investment Account and initially shall be
deemed invested in the Stable Value Fund described in Section 7(a), subject to
the Participant’s ability to subsequently change such investment in accordance
with Section 7(a).
(c)    Holding Account. The Holding Account shall be available only for the
temporary holding of amounts pending conversion into Stock Units in accordance
with Section 6, and during such temporary holding period shall be deemed
invested in the Stable Value Fund. Participants shall not be permitted to select
the Holding Account as a deemed investment for their deferrals.
(d)    Effect of Certain Transactions. In the event that there occurs a dividend
or other distribution of shares of the Company’s common stock (“Shares”), a
dividend in the form of cash or other property that materially affects the fair
market value of the Shares, a stock split, a reverse stock split, a split-up, a
split-off, a spin-off, a combination or subdivision of Shares or other
securities of the Company, an exchange of Shares for other securities of the
Company, or a similar transaction or event that materially affects the fair
market value of the Shares, the Committee, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, shall make appropriate adjustments in the number of each
Participant’s Stock Units determined as of the date of such occurrence.
8.    FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT
Subject to Section 8(b), payment of a Participant’s Deferred Compensation
Account shall commence on, or within the thirty (30)-day period that begins on,
the March 15th of the year following the year in which Separation from Service
occurs. A Participant may request an earlier distribution of an amount credited
to his or her Deferred Compensation Account upon the occurrence of an
unforeseeable emergency within the meaning of Section 409A as determined by the
Committee, but only to the extent necessary to alleviate the emergency. Payment
of a Participant’s Stock Units shall also be made at such time except that,
within the six-month period beginning on the last date on which Compensation has
been converted into Stock Units on behalf of the Participant, to the extent that
the Committee reasonably determines that earlier payment would result in a
violation of Federal securities laws, payment of the Participant’s Stock Units
shall be made on, or within the 30-day period that begins on, the last day of
the month in which such six-month period expires. Notwithstanding the previous
sentence, Stock Unit payments shall be made following the Participant’s death,
Disability or the date of the Participant’s Separation from Service, without
regard to whether such six-month period has expired. For the purpose of payment,
Stock Units shall be converted to cash based on the Value of the Company’s
common stock on the last trading day of the month preceding the month during
which the distribution is due to be made. In no event shall distributions be
paid in shares of the Company’s stock.
The amount of each installment payment due for a Deferred Compensation Account
shall be determined by application of the Variable Fractions Method. Each annual
installment for Years subsequent to the Year in which payment commences shall be
made on, or within the thirty (30)-day period that begins on, March 15th.

6

--------------------------------------------------------------------------------




In the case of a Participant who has both Stock Units and other deemed
investment accounts available under Section 7, if a partial distribution of a
deferred portion of Compensation is to be made and if the Participant’s Stock
Units are immediately payable in accordance with the first paragraph of this
Section, payment shall be made partially from the Participant’s Stock Units and
partially from such other deemed investment accounts, in proportion to the
relative value of the Participant’s Stock Units and such other accounts. If the
Participant’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from such other
deemed investment accounts, in proportion to the relative value of such
accounts.
Notwithstanding any other provision of the Plan to the contrary:
(a)    No distribution shall be made from the Plan that would constitute an
impermissible acceleration of payment as defined in Section 409A(a)(3); and
(b)    A distribution made to a Participant who is identified as a Key Employee
at the time of his or her Separation from Service will be delayed for a minimum
of six (6) months if the Participant’s distribution is triggered by his or her
Separation from Service. Any payment that otherwise would have been made except
for the application of this Section 8(b) during such six (6)-month period will
be made in one (1) lump sum payment no later than the last day of the second
month following the month that is six (6) months from the date of the
Participant’s Separation from Service. The Participant’s Deferred Compensation
Account shall continue to be adjusted for earnings and losses and Dividend
Equivalents during the delay. The determination of which Participants are Key
Employees will be made by the Company in its sole discretion in accordance with
this Section 8(b) and Section 416(i) of the Code, including regulations and
guidance promulgated thereunder, and Section 409A.
(i)    “Identification Date” means each December 31.
(ii)    “Key Employee” means an Employee who, on an Identification Date, is:
(A)    An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A) (i) of the Code, provided that no
more than fifty (50) officers of the Company shall be determined to be Key
Employees as of any Identification Date;
(B)    A five percent (5%) owner of the Company; or
(C)    A one percent (1%) owner of the Company having annual compensation from
the Company of more than $150,000.
If an Employee is identified as a Key Employee on an Identification Date, then
such Employee shall be considered a Key Employee for purposes of the Plan during
the period beginning on the first April 1 following the Identification Date and
ending on the next March 31.
(c)    Notwithstanding the foregoing, a lump sum distribution shall be made in
the Committee’s discretion to clear out a small balance held for the benefit of
the Participant (or his or her Beneficiary) provided that the Committee’s
decision is evidenced in-writing prior to the date of the distribution, the
distribution is not greater than the applicable dollar amount under Section
402(g)(1)(B) of the Code and the payment results in the termination of all
benefits due under the plan and all other “account balance plans” treated as a
single nonqualified deferred compensation plan with this Plan under Treasury
Regulation Section 1.409A-1(c)(2).
(d)    If a Plan benefit is payable to a minor or a person declared incompetent
or to a person incapable of handling the disposition of property, the Committee
may direct payment to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person. The Administrator may
require proof of incompetency, minority, incapability or guardianship as it may
deem

7

--------------------------------------------------------------------------------




appropriate prior to distribution. Such distribution shall completely discharge
the Committee, the trustees of any trusts, and the Company from all liability
with respect to such benefit.
(e)    Notwithstanding any other provision of the Plan to the contrary and to
the maximum extent allowed by law, payment of a Participant’s Deferred
Compensation Account shall be subject to (i) the requirements of the Potlatch
Corporation Incentive Compensation Recovery Policy as it may be amended from
time to time, and (ii) any other compensation recovery policies as may be
adopted from time to time by the Company to comply with applicable law and/or
stock exchange requirements, or otherwise, to the extent determined by the
Committee in its discretion to be applicable to a Participant.
9.    EFFECT OF DEATH OF PARTICIPANT
Upon the death of a Participant, all amounts, if any, remaining in his or her
Deferred Compensation Account shall be distributed to the Beneficiary designated
by the Participant. Such distribution shall be made at the time or times
specified in the Participant’s deferral election. If the designated Beneficiary
does not survive the Participant or dies before receiving payment in full of the
Participant’s Deferred Compensation Account, payment shall be made to the estate
of the last to die of the Participant or the designated Beneficiary.
10.    CLAIMS AND REVIEW PROCEDURE
(a)    Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her deferred compensation under the Plan is encouraged to
communicate with the Vice President, Human Resources, of the Company. If this
discussion does not give the Participant satisfactory results, a formal claim
for benefits may be made within one (1) year of the event giving rise to the
claim in accordance with the procedures of this Section 10. If a Participant
fails to file a formal claim within the preceding limitation period, the
Participant shall not be entitled to bring any legal or equitable action for
benefits under the Plan.
(b)    Formal Benefits Claim - Review by Benefits Committee. A Participant may
make a written request for review of any matter concerning his or her deferred
Compensation under the Plan. The claim must be addressed to the Benefits
Committee, Management Deferred Compensation Plan, Potlatch Corporation, 601 W.
First Avenue, Suite 1600, Spokane, Washington 99201. The Benefits Committee
shall decide the action to be taken with respect to any such request and may
require additional information, if necessary, to process the request. The
Benefits Committee shall review the request and shall issue its decision, in
writing, no later than ninety (90) days after the date the request is received,
unless the circumstances require an extension of time. If such an extension is
required, written notice of the extension shall be furnished to the person
making the request within the initial ninety (90)-day period, and the notice
shall state the circumstances requiring the extension and the date by which the
Benefits Committee expects to reach a decision on the request. In no event shall
the extension exceed a period of ninety (90) days from the end of the initial
period.
(c)    Notice of Denied Request. If the Benefits Committee denies a request in
whole or in part, it shall provide the person making the request with written
notice of the denial within the period specified in Section 10(b). The notice
shall set forth the specific reason for the denial, reference to the specific
Plan provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.





8

--------------------------------------------------------------------------------




(d)    Appeal to Benefits Committee.
(i)    A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Benefits Committee within sixty (60) days of receipt of the
notification of denial. The appeal must be addressed to the Benefits Committee,
Management Deferred Compensation Plan, Potlatch Corporation, 601 W. First
Avenue, Suite 1600, Spokane, Washington 99201. The Benefits Committee, for good
cause shown, may extend the period during which the appeal may be filed for
another sixty (60) days. The appellant and his or her authorized representative
shall be permitted to submit written comments, documents, records and other
information relating to the claim for benefits. Upon request and free of charge,
the appellant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.
(ii)    The Benefits Committee’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Benefits Committee’s review
shall not be restricted to those provisions of the Plan cited in the original
denial of the claim.
(iii)    The Benefits Committee shall issue a written decision within a
reasonable period of time but not later than sixty (60) days after receipt of
the appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than one-hundred twenty (120) days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial sixty (60)-day period. This notice shall state
the circumstances requiring the extension and the date by which the Benefits
Committee expects to reach a decision on the appeal.
(iv)    If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
(v)    The decision of the Benefits Committee on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.
(e)    Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 10(a) above, has been notified
that the claim is denied in accordance with Section 10(c) above, has filed a
written request for a review of the claim in accordance with Section 10(d)
above, and has been notified in writing that the Benefits Committee has affirmed
the denial of the claim in accordance with Section 10(d) above; provided,
however, that an action for benefits may be brought after the Benefits Committee
has failed to act on the claim within the time prescribed in Section 10(b) and
Section 10(d), respectively.
11.    PARTICIPANT’S RIGHTS UNSECURED
The interest under the Plan of any Participant and such Participant’s right to
receive a distribution from the Plan shall be an unsecured claim against the
general assets of the Company. The Deferred Compensation Account and all deemed
investment accounts available under Section 7 shall be bookkeeping entries only
and no Participant shall have an interest in or claim against any specific asset
of

9

--------------------------------------------------------------------------------




the Company pursuant to the Plan. Notwithstanding the foregoing, the Company
may, in its discretion, choose to contribute to the Potlatch Corporation
Benefits Protection Trust Agreement to assist with the payment of benefits under
the Plan.
12.    STATEMENT OF DEFERRED COMPENSATION ACCOUNT
The Committee shall provide periodic statements of each Participant’s Deferred
Compensation Account.
13.    NONASSIGNABILITY OF INTERESTS
The interest and property rights of any Employee under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 13 shall be void.
14.    ADMINISTRATION OF THE PLAN
The Plan shall be administered by the Committee. In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith, including retaining outside managers to assist with the
administration of the Plan. The Committee’s interpretation and construction of
the Plan shall be conclusive and binding on all persons. In its discretion, the
Committee may delegate to the Vice President, Human Resources, of the Company
the authority for the effective administration of the Plan and for assigning
responsibility to designated managers to carry out such duties.
15.    AMENDMENT OR TERMINATION OF THE PLAN
(a)    The Board or the Committee may amend, suspend or terminate the Plan at
any time. The foregoing notwithstanding, the Plan may not be amended (including
any amendment to this Section 15) or terminated by the Board or the Committee if
such amendment or termination would or adversely affect or impair the Employee’s
right to receive amounts credited to his or her Deferred Compensation Account.
(b)    Except as provided in Section 15(c) or as otherwise permitted under
Section 409A, in the event of termination of the Plan, the Participants’
Deferred Compensation Accounts may, in the Board’s or the Committee’s
discretion, be distributed within the period beginning twelve (12) months after
the date the Plan was terminated and ending twenty-four (24) months after the
date the Plan was terminated, or pursuant to Section 8, if earlier. If the Plan
is terminated and Deferred Compensation Accounts are distributed, the Board or
the Committee shall terminate all account balance non-qualified deferred
compensation plans with respect to all Employees and shall not adopt a new
account balance non-qualified deferred compensation plan for at least three (3)
years after the date the Plan was terminated. A termination and liquidation of
the Plan under this Section 15(b) shall be made only in compliance with Treasury
Regulation Section 1.409A-3(j)(4)(ix)(c).
(c)    The Board or the Committee may terminate the Plan upon a corporate
dissolution of the Company that is taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the Participants’ Deferred Compensation Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
Year in which the Plan terminates or (ii) the first Year in which payment of the
Deferred Compensation Accounts is administratively practicable.
(d)    Notwithstanding the foregoing, the Vice President, Human Resources, of
the Company shall have the power and authority to amend the Plan with respect to
any amendment that (i) does not

10

--------------------------------------------------------------------------------




materially increase the cost of the Plan to the Company or (ii) is intended to
comply with new or changed legal requirements applicable to the Plan, including,
but not limited to, Section 409A.
16.    TAX WITHHOLDING
The Company shall make or cause to be made appropriate arrangements for
satisfaction of any federal or state income tax or other payroll-based
withholding tax required to be paid by a Participant upon any deferral made to
or distribution made from the Plan.
17.    NO EMPLOYMENT RIGHTS
Nothing in the Plan shall be deemed to give any individual a right to remain in
the employ of the Company or any subsidiary or to limit in any way the right of
the Company or a subsidiary to terminate any individual’s employment with or
without case, which right is hereby reserved.
18.    SUCCESSORS AND ASSIGNS
The Plan shall be binding upon the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns. Notwithstanding that
the Plan may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Plan in the same manner and to the same extent that the Company
would be if no succession or assignment had taken place.
19.    CHOICE OF LAW AND VENUE
The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law. Participants irrevocably consent to the
nonexclusive jurisdiction and venue of the state and federal courts located in
the State of Washington.

11